Citation Nr: 1729721	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-45 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to medications taken for service-connected right foot arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Ravisetti, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which reopened and denied a claim for service connection for a bilateral knee disorder on the merits, and denied service connection for sleep apnea, respectively. 

The case was remanded in December 2015 and July 2016 for additional development and now returns for further appellate consideration.  The Veteran also testified at a Board video-conference hearing before the undersigned Veterans Law Judge in March 2017.  At such time, he waived Agency of Original Jurisdiction (AOJ) consideration of the evidence received since the issuance of the January 2016 supplemental statement of the case pertinent to a bilateral knee disorder and the July 2014 statement of the case pertinent to sleep apnea.  38 C.F.R. § 20.1304(c) (2016).  Furthermore, he submitted additional evidence at the hearing in support of his claim for service connection for sleep apnea.  As his substantive appeal for such issue was received in October 2014, a waiver of AOJ consideration is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.  Also, at the time of the hearing, the undersigned held the record open for 90 days for the receipt of additional evidence; however, none has been received to date. 

With regard to the characterization of the Veteran's claim for service connection for a bilateral knee disorder, the Board observes that such claim had previously been denied in March 2004 and January 2007 rating decisions.  At the time of such decisions, it was noted that the Veteran's service treatment records were considered; however, as observed in the July 2016 Board remand, his separation examination was not on file.  Thereafter, in December 2016, additional service department records, to include the Veteran's November 1991 separation examination, were associated with the record.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. §  3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  Here, as the newly received service record reflects the result of a clinical evaluation of his lower extremities at the time of his separation from military service, the Board finds that 38 C.F.R. § 3.156(c) is applicable and his original claim must be reviewed on a de novo basis.  Consequently, it has been characterized as shown on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With regard to the Veteran's claim for service connection for sleep apnea, the record reflects that he originally claimed that such was related to his military service based on his weight gain therein.  However, at his March 2017 Board hearing, he alleged that he believed that his sleep apnea was caused or aggravated by medication, Meloxicam, that was prescribed to treat his service-connected right foot arthritis.  In support of such aspect of his claim, the Veteran submitted an information sheet reflecting that Meloxicam, which is used to treat pain and inflammation, may result in side effects that include swelling and difficulty breathing.  Further, such indicates that if, while taking such medication, one experiences chest pain, shortness of breath, swelling, or rapid weight gain, one should speak to one's physician.  Based on such, the Veteran alleges that, as he has been taking Meloxicam for 12 years to treat his right foot arthritis, such has contributed to his weight gain of approximately 120 pounds during such time period, which, in turn, caused or aggravated his sleep apnea.  

The Veteran's service treatment records reflect that he was separated due to a failure to meet weight restrictions.  Additionally, at his November 1991 separation examination, he reported frequent trouble sleeping; however, no further comment in regard to such complaint was noted.  After service, VA treatment records reflect a diagnosis of sleep apnea in February 2013.  Such also reflect a current prescription for Meloxicam for arthritis pain.   

With regard to obesity, VA's General Counsel recently held that such per se is not a disease or injury for the purposes of 38 U.S.C. §§ 1110 and 1131 and, therefore, may not be service-connected on a direct basis.  Furthermore, because it occurs over an extended time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection.  However, such opinion held that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).  VAOPGCPREC 1-2017.

Consequently, based on the foregoing, the Board finds that a remand is necessary in order to obtain an opinion addressing whether the Veteran's diagnosed sleep apnea had its onset during, or is otherwise related to, his military service, to include his November 1991 report of frequent trouble sleeping, or, in the alternative, is caused or aggravated by the medication taken for his right foot arthritis.

Additionally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for sleep apnea.  Such should be accomplished on remand.

Finally, with regard to both issues on appeal, the July 2016 remand directed that, following the completion of the ordered development, which included affording the Veteran a Board hearing, obtaining all outstanding service records, and affording the Veteran an opportunity to identify or submit any outstanding records, his claims should be readjudicated and, if they remained denied, a supplemental statement of the case should be issued.  While it appears that all ordered development has been completed, a supplemental statement of the case has not been issued.  Therefore, such should be accomplished on remand.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for sleep apnea as secondary to medications taken for service-connected right foot arthritis.

2.  Forward the record and a copy of this remand to an appropriate VA examiner for the purposes of obtaining an opinion as to the etiology of the Veteran's sleep apnea.  The record and a copy of this Remand must be made available to the examiner, and he or she should note that such have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the record, please address the following inquiries:

(A)  Is it as likely as not (a 50 percent or greater degree of probability) that the Veteran's currently diagnosed sleep apnea had its onset during, or is otherwise, related to his military service, to include his November 1991 report of frequent trouble sleeping?   

(B)  Is it as likely as not (a 50 percent or greater degree of probability) that the Veteran's currently diagnosed sleep apnea is caused or aggravated by Meloxicam, which he takes for his service-connected right foot arthritis?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  In rendering such opinion, the examiner should consider the side effects associated with such medication, and the Veteran's report that he has been on Meloxicam for 12 years during which time his weight rose 120 pounds.

A rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2016).




